Citation Nr: 0630425	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  03-04 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
chronic eczematoid otitis externa, bilateral (also claimed as 
auditory ear canal disease).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1946 until 
January 1948 and from September 1950 until October 1951, and 
he served in the Merchant Marines from October 1944 until 
November 1944.  This appeal arises from a December 2002 
rating decision by the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs that 
declined to reopen the veteran's claim of entitlement to 
service connection for chronic eczematoid otitis externa, 
bilateral (also claimed as auditory ear canal disease).
 

FINDINGS OF FACT

1.  A March 1956 RO decision denied a claim of entitlement to 
service connection for chronic, bilateral otitis externa 
eczematous on the basis that the disability was not incurred 
in or aggravated by military service. 

2.  A December 2002 RO decision declined to reopen the claim 
on the basis that new and material evidence had not been 
submitted establishing that the disability was incurred in or 
aggravated by military service.

3.  Evidence received since the March 1956 decision, although 
new, is not material as it does not include competent 
evidence suggesting that the veteran's chronic, bilateral 
eczematoid otitis externa was incurred in or aggravated by 
military service.
 

CONCLUSION OF LAW

The evidence received since the RO's March 1956 decision is 
not new and material; the veteran's claim for service 
connection for chronic eczematoid otitis externa, bilateral 
(also claimed as auditory ear canal disease) is not reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  In order to qualify for 
entitlement to compensation, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  The requisite link between a 
current disability and military service may be established, 
in the absence of medical evidence that does so, by medical 
evidence that links a current disability to symptoms that 
began in service and continues to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

As a general rule, once a claim has been disallowed that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, the claim shall 
be reopened, and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108.  

The veteran filed his claim to reopen in June 2002.  The 
applicable law in this case defines new evidence as existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
record evidence at the time of the last, final denial of the 
claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  Id.  Evidence is 
presumed credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record. When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The veteran contends he is entitled to service connection for 
bilateral, chronic eczematoid otitis externa.  By a March 
1956 rating decision, the RO denied the veteran's claim on 
the basis that the evidence failed to show that the claimed 
disability was incurred in or aggravated by military service.  
The veteran did not appeal the RO's decision. 

Evidence before the RO in 1956 included service medical 
records that stated the veteran had an ear fungus and externa 
otitis in the right ear, but at the time of discharge in 
1948, the externa otitis was not considered disabling.  The 
entrance and separation examinations for the second period of 
service noted normal ears.  In an August 1955 VA examination, 
the veteran was noted as having bilateral, chronic otitis 
externa eczematous.  At the time of the 1956 rating, no 
evidence showing continuity of the otitis externa from the 
first period of service to the August 1955 VA examination was 
present.  The RO denied service connection based on the lack 
of evidence that the veteran's current diagnosis of otitis 
externa was incurred in or aggravated by his military 
service.  

In June 2002, the veteran filed to reopen his claim, and his 
available private medical records were obtained.  A July 1993 
private medical record noted that the veteran was diagnosed 
with otitis media and otitis externa, but an August 1993 
medical record noted that the conditions had resolved.  The 
medical records did not address whether the veteran's ear 
condition was incurred in or aggravated by his active 
military service.  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last, final denial of the merits of a 
claim.  See Glynn v. Brown, 5 Vet. App. 523, 528-29 (1994).  
In this case, the last, final decision on the merits of the 
veteran's service connection claim for otitis externa was the 
RO's March 1956 decision.  That decision denied service 
connection because the evidence did not show that the 
veteran's otitis externa was incurred in or aggravated by his 
military service.  

Although the medical records submitted in connection with the 
attempt to reopen the claim are new, they are not material.  
As previously stated, material evidence constitutes existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  In this case, material 
evidence would consist of any evidence showing that the 
veteran's bilateral, chronic eczematoid otitis externa was 
incurred in or aggravated by his active military service.  
However, no such evidence has been submitted, and in March 
2006, the veteran stated that he had no more evidence to 
submit.  Therefore, the veteran has failed to submit new and 
material evidence sufficient to warrant a reopening of his 
claim.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and the representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Proper 
notice must also ask the claimant to provide any evidence in 
their possession that pertains to the claim.  Notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (July 2002, Oct. 2002, Sept. 2004, Feb. 2006).  

In this case, the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  The veteran has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  He has been told what he 
must show, and there is no indication of prejudice to the 
veteran based on the timing of the notice.  The Board is 
aware of the consideration in Kent v. Nicholson, 20 Vet. App. 
1 (2006), regarding the need for notification of what 
constitutes new and material evidence.  In the September 2004 
letter, the veteran was notified why his claim was originally 
denied and that he must submit evidence relating to that 
fact.

The Board is also aware of the considerations in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding the need for 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim for service connection, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  Therefore, the Board finds no lapse in 
compliance with Dingess. 

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim at this time.  
The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error. 

The veteran's service medical records are available, and 
there is no known pertinent evidence that is not currently 
part of the claim's file.  Additionally, a medical 
examination and opinion is not necessary.  Absent a minimal 
showing by competent evidence that a causal connection 
between the veteran's otitis externa and military service 
exists, VA has no duty to obtain a medical opinion.  Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004).  Hence, VA has 
fulfilled its duty to assist the appellant in the development 
of his claim.  In January 2006, the Board remanded the claim 
back to the RO in an attempt to obtain medical records from 
doctors identified by the veteran as having treated him.  The 
RO requested the veteran to provide the necessary releases so 
that the doctors could be contacted and the records 
requested; however, the veteran has not filed any response 
except to indicate that he had no further evidence to submit.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Based on the failure to submit new and material evidence, the 
veteran's request to reopen his claim for service connection 
for chronic eczematoid otitis externa, bilateral (also 
claimed as auditory ear canal disease) is denied. 




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


